SUPPLEMENTAL DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claim 1 is cancelled; Claims 2 – 20 are newly added.  Claims 2 - 20 are currently pending and subject to examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10785754 B2 in view of Leroudier (US 20090029645 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to an obvious variant of the Patent (see table below). 
Application 16/995496 claim 2
US 10785754 B2 claim 1
A radio capable of communicating with one or more second radios, comprising: 
A method for deploying a first backhaul radio for communicating with one or more second backhaul radios,
an antenna array comprising at least a plurality of directive gain antenna elements; 
wherein the first backhaul radio comprises an antenna array comprising at least a plurality of directive gain antenna elements and
a radio resource controller, wherein the radio resource controller sets or causes to be set a certain RF carrier frequency or channel bandwidth for at least one receive RF chain or transmit RF chain; 
The radio resource controller and server are not recited in the patent claim; however, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184.
a management system agent coupled to the radio resource controller for exchanging information with a server, the management system agent configured to at least receive configuration information from the server;
at least a backhaul management system agent, said method comprising:
determine a favored one of the one or more second radios from at least association information comprised within the configuration information,
determining by the backhaul management system agent at the first backhaul radio a favored one of the one or more second backhaul radios;
associate via a first wireless link with the favored one of the one or more second radios,
associating the first backhaul radio via a first wireless link with the favored one of the one or more second backhaul radios;
process signals transmitted or received via at least one of the plurality of directive gain antenna elements based at least upon one or more operational parameters of the first wireless link and report at least one of the one or more operational parameters of the first wireless link to the server;
processing, by the backhaul management system agent, signals transmitted or received via at least one of the plurality of directive gain antenna elements based at least upon one or more operational parameters of the first wireless link;
wherein the one or more operational parameters comprises one or more of: 
a link quality metric; a link performance metric; an operational statistic; a resource selection; a timing parameter; a measured interference level; 
wherein the one or more operational parameters comprises one or more of: a link quality metric; a link performance metric; an operational statistic; a resource selection; a timing parameter; a measured interference level;
an internal topology characteristic; an access control setting; or combinations thereof.
an internal topology characteristic; an access control setting; a multi-interface switching selection between transmitted and received data; or combinations thereof.


Application 16/995496 claim 8
US 10785754 B2 claim 1
A system comprising: a server; a first radio; one or more second radios, the first radio capable of communicating with the one or more second radios, the first radio comprising: 
A method for deploying a first backhaul radio for communicating with one or more second backhaul radios,
an antenna array comprising at least a plurality of directive gain antenna elements;
wherein the first backhaul radio comprises an antenna array comprising at least a plurality of directive gain antenna elements and
a radio resource controller, wherein the radio resource controller sets or causes to be set a certain RF carrier frequency or channel bandwidth for at least one receive RF chain or transmit RF chain;
The radio resource controller and server are not recited in the patent claim; however, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184.
a management system agent coupled to the radio resource controller for exchanging information with the server, the management system agent configured to at least receive configuration information from the server;
at least a backhaul management system agent, said method comprising:
determine a favored one of the one or more second radios from at least association information comprised within the configuration information,
determining by the backhaul management system agent at the first backhaul radio a favored one of the one or more second backhaul radios;
associate via a first wireless link with the favored one of the one or more second radios,
associating the first backhaul radio via a first wireless link with the favored one of the one or more second backhaul radios;
process signals transmitted or received via at least one of the plurality of directive gain antenna elements based at least upon one or more operational parameters of the first wireless link and report at least one of the one or more operational parameters of the first wireless link to the server;
processing, by the backhaul management system agent, signals transmitted or received via at least one of the plurality of directive gain antenna elements based at least upon one or more operational parameters of the first wireless link;
wherein the one or more operational parameters comprises one or more of: a link quality metric; a link performance metric; an operational statistic; a resource selection; a timing parameter; a measured interference level;
wherein the one or more operational parameters comprises one or more of: a link quality metric; a link performance metric; an operational statistic; a resource selection; a timing parameter; a measured interference level;
an internal topology characteristic; an access control setting; or combinations thereof.
an internal topology characteristic; an access control setting; a multi-interface switching selection between transmitted and received data; or combinations thereof.


Patent No. US 10785754 B2 does not expressly disclose a radio resource controller and exchanging information with at least a server.
Leroudier, for example from an analogous field of endeavor (Leroudier, [0104] dynamic resource allocation may be performed as a function of traffic characteristics or link conditions or performance metrics, so as to maximize overall system performance and capacity or to maximize performance of certain traffic flows) discloses a radio resource controller (Leroudier, [0105] the downhaul channels shall use one particular set of time divisions in the transmit and in the receive direction and the uphaul channels shall use another set of time division channels in the transmit and the receive direction and a Relay shall manage the allocation of the time resources between downhaul and uphaul channels) and exchanging information with at least a server (Leroudier, [0127] Configuration Servers includes a repository of all addressing information, for instance as in the case of a DHCP server, and a configuration file repository with all configuration information for each network element, where the configuration files include all classifier and Backhaul Service Flow information pertaining to the Remotes, Relays and Hubs within the backhaul network).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine a radio resource controller and exchanging information with at least a server as taught by Leroudier with the system of Patent No. US 10785754 B2 in order to provide management and provisioning of the backhaul system (Leroudier, [0128]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim 3, claim 3 does not end with a period, thus rendering the claim vague and indefinite as it is not clear if the claim was meant to have more limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, 5,8 – 10, 16 – 18, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozluturk (US 20130137444 A1) in view of Leroudier (US 20090029645 A1).

Regarding claim 2, Ozluturk discloses a radio (Ozluturk, FIG. 1, node 102n in relation to FIG. 2) capable of communicating with one or more second radios (Ozluturk, FIG. 1, nodes 102a-m; [0017] nodes 102a-n are provided with at least one smart antenna and utilize the smart antenna in transmission of backhaul data to other nodes 102a-n), comprising: 
an antenna array comprising at least a plurality of directive gain antenna elements (Ozluturk, [0017] nodes 102a-n are capable of generating a plurality of directional beams and steering the beams to any direction in azimuth in relation to [0025] the smart antenna comprises a plurality of antenna elements to generate a plurality of directional beams); 
a radio resource controller (Ozluturk, FIG. 2, controller 206), wherein the radio resource controller sets or causes to be set a certain RF carrier frequency or channel bandwidth for at least one receive RF chain or transmit RF chain (Ozluturk, [0024] (RRM) function implemented by the controller decides how radio resources should be allocated in the node in accordance with [0030] the controlling node determines the best traffic route for transmission of messages from one node to another node); 
a management system agent (Ozluturk, [0024] radio resource management (RRM) function) coupled to the radio resource controller (Ozluturk, FIG. 2, controller 206); 
determine a favored one of the one or more second radios from at least association information comprised within the configuration information (Ozluturk, [0019] - [0020] a node has a plurality of predetermined beams and selects one among the plurality of beams in order to direct a transmission or reception where any number of beams, beam patterns, or any other type of pattern may be implemented or each beam may be generated and directed in real time, rather than chosen from a set of predetermined positions; [0021] once a beam and configuration between two nodes is set, the direction and configuration may be stored and used thereafter without change), 
associate via a first wireless link with the favored one of the one or more second radios (Ozluturk, [0021] each node may be capable of providing more than one beam for connection to other nodes, since the radio environment and the traffic load may change, in relation to [0022] a first selected node may generate a beam and steer it towards another selected node by adjusting the complex weights applied to the antenna array elements as is typically done with beamforming antenna arrays), 
process signals transmitted or received via at least one of the plurality of directive gain antenna elements based at least upon one or more operational parameters of the first wireless link (Ozluturk, [0021] each node monitors signals received from other nodes in order to determine the radio environment, and dynamically adjusts the beam direction and signal configuration to optimize the performance of the system) and 
report at least one of the one or more operational parameters of the first wireless link to the server (Ozluturk, [0022] the quality of the link may be measured as signal-to-noise ratio, bit or frame error rate, or some other measurable quality indicator, where the transmitting node finds the best antenna beam direction, the best combination of weights to maximize the link quality); 
wherein the one or more operational parameters comprises one or more of: a link quality metric; a link performance metric; an operational statistic; a resource selection; a timing parameter; a measured interference level (Ozluturk, [0031] each node preferably transmits one or more beacon signals in its one or more beams, which provide information useful for network operation, such as current power levels, traffic levels, interference levels, and other parameters); an internal topology characteristic; an access control setting; or combinations thereof (Ozluturk, [0031] each beacon signals may also include priority of access, security, identification, and other varying types of access control and security control information where the parameters are utilized as the basis for adjusting connections between nodes in order to find the most efficient traffic routes).
Ozluturk discloses in [0030] that control may be centralized or decentralized; however, Ozluturk does not expressly disclose the management system agent exchanging information with a server, and receiving configuration information from the server.
Leroudier, for example from an analogous field of endeavor (Leroudier, [0104] dynamic resource allocation may be performed as a function of traffic characteristics or link conditions or performance metrics, so as to maximize overall system performance and capacity or to maximize performance of certain traffic flows) discloses exchanging information with a server (Leroudier, [0127] configuration servers includes a repository of all addressing information, for instance as in the case of a DHCP server, and a configuration file repository with all configuration information for each network element), and receiving configuration information from the server (Leroudier, [0127] the configuration files include all classifier and Backhaul Service Flow information pertaining to the Remotes, Relays and Hubs within the backhaul network, where the server connects to all the network elements in the backhaul network via a data network).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the management system agent exchanging information with a server, and receiving configuration information from the server as taught by Leroudier with the system of Ozluturk in order to provide management and provisioning of the backhaul system (Leroudier, [0128]).

Regarding claim 3, Ozluturk – Leroudier discloses a plurality of receive RF chains and one or more transmit RF chains (Ozluturk, [0025] the smart antenna comprises a plurality of antenna elements to generate a plurality of directional beams under the control of the controller, where each beam functions as a wireless connection between the node and other nodes); wherein each directive gain antenna element is couplable to at least one receive RF chain or transmit RF chain (Ozluturk, [0025] the controller retrieves corresponding beam direction and configuration information from the memory and generates a directional beam steered to a particular direction and transmits the messages using the beam).

Regarding claim 5, Ozluturk – Leroudier discloses the management system agent reports operational parameters to the server (Ozluturk, [0030] the controlling node collects information regarding traffic conditions and performances in each node).

Regarding claim 8, Ozluturk discloses a system comprising: a first radio (Ozluturk, FIG. 1, node 102n in relation to FIG. 2); one or more second radios, the first radio capable of communicating with the one or more second radios (Ozluturk, FIG. 1, nodes 102a-m; [0017] nodes 102a-n are provided with at least one smart antenna and utilize the smart antenna in transmission of backhaul data to other nodes 102a-n), the first radio comprising: 
an antenna array comprising at least a plurality of directive gain antenna elements (Ozluturk, [0017] nodes 102a-n are capable of generating a plurality of directional beams and steering the beams to any direction in azimuth in relation to [0025] the smart antenna comprises a plurality of antenna elements to generate a plurality of directional beams); 
a radio resource controller (Ozluturk, FIG. 2, controller 206), wherein the radio resource controller sets or causes to be set a certain RF carrier frequency or channel bandwidth for at least one receive RF chain or transmit RF chain (Ozluturk, [0024] (RRM) function implemented by the controller decides how radio resources should be allocated in the node in accordance with [0030] the controlling node determines the best traffic route for transmission of messages from one node to another node); 
a management system agent (Ozluturk, [0024] radio resource management (RRM) function) coupled to the radio resource controller (Ozluturk, FIG. 2, controller 206), 
determine a favored one of the one or more second radios from at least association information comprised within the configuration information (Ozluturk, [0019] - [0020] a node has a plurality of predetermined beams and selects one among the plurality of beams in order to direct a transmission or reception where any number of beams, beam patterns, or any other type of pattern may be implemented or each beam may be generated and directed in real time, rather than chosen from a set of predetermined positions; [0021] once a beam and configuration between two nodes is set, the direction and configuration may be stored and used thereafter without change), 
associate via a first wireless link with the favored one of the one or more second radios (Ozluturk, [0021] each node may be capable of providing more than one beam for connection to other nodes, since the radio environment and the traffic load may change, in relation to [0022] a first selected node may generate a beam and steer it towards another selected node by adjusting the complex weights applied to the antenna array elements as is typically done with beamforming antenna arrays), 
process signals transmitted or received via at least one of the plurality of directive gain antenna elements based at least upon one or more operational parameters of the first wireless link (Ozluturk, [0021] each node monitors signals received from other nodes in order to determine the radio environment, and dynamically adjusts the beam direction and signal configuration to optimize the performance of the system) and 
report at least one of the one or more operational parameters of the first wireless link to the server (Ozluturk, [0022] the quality of the link may be measured as signal-to-noise ratio, bit or frame error rate, or some other measurable quality indicator, where the transmitting node finds the best antenna beam direction, the best combination of weights to maximize the link quality); 
wherein the one or more operational parameters comprises one or more of: a link quality metric; a link performance metric; an operational statistic; a resource selection; a timing parameter; a measured interference level (Ozluturk, [0031] each node preferably transmits one or more beacon signals in its one or more beams, which provide information useful for network operation, such as current power levels, traffic levels, interference levels, and other parameters); an internal topology characteristic; an access control setting; or combinations thereof (Ozluturk, [0031] each beacon signals may also include priority of access, security, identification, and other varying types of access control and security control information where the parameters are utilized as the basis for adjusting connections between nodes in order to find the most efficient traffic routes).
Ozluturk discloses in [0030] that control may be centralized or decentralized; however, Ozluturk does not expressly disclose the management system agent exchanging information with a server and receiving configuration information from the server.
Leroudier, for example from an analogous field of endeavor (Leroudier, [0104] dynamic resource allocation may be performed as a function of traffic characteristics or link conditions or performance metrics, so as to maximize overall system performance and capacity or to maximize performance of certain traffic flows) discloses exchanging information with a server (Leroudier, [0127] configuration servers includes a repository of all addressing information, for instance as in the case of a DHCP server, and a configuration file repository with all configuration information for each network element), and receiving configuration information from the server (Leroudier, [0127] the configuration files include all classifier and Backhaul Service Flow information pertaining to the Remotes, Relays and Hubs within the backhaul network, where the server connects to all the network elements in the backhaul network via a data network).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the management system agent exchanging information with a server, and receiving configuration information from the server as taught by Leroudier with the system of Ozluturk in order to provide management and provisioning of the backhaul system (Leroudier, [0128]).

Regarding claim 9, Ozluturk – Leroudier discloses a first intelligent controller (Ozluturk, FIG. 2, node 202), wherein the first intelligent controller provides a synchronization reference for the first radio (Ozluturk, [0025] the controller retrieves corresponding beam direction and configuration information from the memory and generates a directional beam steered to a particular direction), 
wherein said certain operational parameters relate to a synchronization methodology associated with said synchronization reference (Ozluturk, [0031] each node preferably transmits one or more beacon signals in its one or more beams, which provide information useful for network operation, such as current power levels, traffic levels, interference levels, and other parameters), said first intelligent controller comprising: a plurality of network interfaces (Ozluturk, [0018] connections established using smart antennas can be reconfigured and directed to different nodes); a host controller (Ozluturk, FIG. 2, controller 206); and a first managed switch coupled to the plurality of network interfaces (Ozluturk, [0028] several nodes may be coupled together with several beams, making it convenient to change connections and dynamically adapt to changes in the radio environment, where if one beam suffers from excessive interference, then the nodes may switch to another beam for transmission of messages); and, 
wherein said first radio further comprises: a media access controller (Leroudier, [0076] the network processor may also be used to handle other tasks such as some of the Media Access Control (MAC) functions relative to the wireless interface) to exchange data to and from a data network via coupling to at least the first managed switch and to and from at least one of the one or more second radios (Leroudier, [0101] at the MAC layer, the relay function is implemented to bridge between one side of the protocol stack and the other side of the protocol stack).  The motivation is the same as in claim 8.

Regarding claim 10, a second intelligent controller which provides a synchronization reference for the at least one of the one or more second radios, and wherein the second intelligent controller comprises a second managed switch is not patentably distinct from a first intelligent controller and is therefore rendered obvious over the first intelligent backhaul controller (Ozluturk, FIG. 1, node 102n in relation to FIG. 2).

Regarding claim 12, Ozluturk – Leroudier disclose the second intelligent controller utilizes said exchange of data to and from said first radio to provide said synchronization reference (Ozluturk, [0025] the controller retrieves corresponding beam direction and configuration information from the memory and generates a directional beam steered to a particular direction).

Regarding claim 16, Ozluturk – Leroudier disclose the server comprises: memory (Leroudier, [0127] the configuration server includes a repository of all addressing information and a configuration file repository with all configuration information for each network element); and a processor configured to manage or control the first radio and the one or more second radios (Leroudier, [0128] such an architecture applied to the backhaul system implemented as an embodiment of the system offers a standardized method for remote management and provisioning of the entire network), 
wherein the processor stores data received from the first radio and the one or more second radios in the memory, stores operational parameters used to configure, manage and control the first radio and the one or more second radios in the memory (Leroudier, [0127] among other parameters, the configuration files include all classifier and backhaul service flow information pertaining to the remotes, relays and hubs within the backhaul network), and generates operational parameters for at least one of the first radio and the one or more second radios, wherein said operational parameters are based upon or derived from service level agreement requirements (Leroudier, [0129] differentiated classes of services are provided by an embodiment of the system, where the Network Interface Device Function within a Remote determines the type of application or user by analyzing the backhaul traffic flows, and assigns it to a pre-established Backhaul Service Flow (classification)).

Regarding claim 17, Ozluturk – Leroudier disclose the server is configured to be a topology coordinator (Leroudier, [0127] the configuration server includes a repository of all addressing information and a configuration file repository with all configuration information for each network element).

Regarding claim 18, Ozluturk – Leroudier disclose the topology coordinator is further involved in the configuration of synchronization methodologies (Leroudier, [0137] once the uphaul link established, the Relay initiates a synchronization adjustment procedure with the Hub in order to synchronize to the network-wide timing reference).

Regarding claim 20, Ozluturk – Leroudier disclose the server analyzes information related to one or more of traffic flows, performance metrics (Ozluturk, [0031] each node preferably transmits one or more beacon signals in its one or more beams, which provide information useful for network operation, such as current power levels, traffic levels, interference levels, and other parameters), interference and RF spectrum coordination parameters, redundancy and fail-over and load balancing (Leroudier, [0131] the Remote requests bandwidth for transmission on the Downhaul channel using parameters associated with the pre-established Backhaul Service Flow, such as latency requirements, minimal data rate requirements, packet loss requirements or any other quality of service attributes).

Claims 4, 6, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozluturk - Leroudier, as applied to claim 2, further in view of Touboul et al. (US 20090323621 A1).

Regarding claim 4, Ozluturk – Leroudier do not expressly disclose the management system agent in the first radio exchanges information with other management system agents within the one or more other second radios or with the server.
Touboul et al., for example, from an analogous field of endeavor (Touboul et al. [0020] an In-Band Backhaul (IBH) unit is designed and implemented for transmitting and receiving backhaul communications, and each IBH unit includes at least one RF transceiver providing point to point communication, a modem coupled to each transceiver, an antenna array arrangement mounted in the node for providing multiple concurrent transmissions over multiple antennas, one antenna being coupled to each modem, and a controller in each node adapted and configured for control and coordination of the transceivers and associated modems) discloses the management system agent first radio exchanging information with other management system agents within the one or more other second radios or with the server (Touboul et al. [0023] the IBH unit will wirelessly distribute over the air the synchronization signal to the remote IBH unit which provides the synchronization signal to the remote BS coupled to it via interface and thus provides both data transmission and synchronization signal distribution).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the management system agent in the first radio exchanges information with other management system agents within the one or more other second radios or with the server as taught by Touboul et al. with the combined system of Ozluturk – Leroudier in order to allow for both data transmission and synchronization signal distribution (Touboul et al. [0023]).

Regarding claim 6, Ozluturk – Leroudier disclose an interface bridge configured to couple the radio to a data network (Ozluturk, [0018] at least one of the nodes will have both a wired connection to the core network and wireless connections to other nodes in order to provide a connection between the group of wireless nodes and the core network); and 
a media access controller coupled to the modem and the interface bridge (Leroudier, [0076] the network processor may also be used to handle other tasks such as some of the Media Access Control (MAC) functions relative to the wireless interface), the media access controller configured to exchange data to and from the data network via coupling to at least the interface bridge (Leroudier, [0101] at the MAC layer, the relay function is implemented to bridge between one side of the protocol stack and the other side of the protocol stack) and configured to exchange data to and from at least one of the one or more second radios (Ozluturk, [0018] the hybrid node can receive and send backhaul information to the nodes with wireless backhaul connections while it receives and sends backhaul information to the core network, thereby forming a bridge).
Ozluturk – Leroudier do not expressly disclose a modem comprising one or more modulator cores and comprising one or more demodulator cores, wherein each of the one or more modulator cores is coupled to at least one of the one or more transmit RF chains and each of the one or more demodulator cores is coupled to at least one of the plurality of receive RF chains.
Touboul et al., for example, from an analogous field of endeavor (Touboul et al. [0020] an In-Band Backhaul (IBH) unit is designed and implemented for transmitting and receiving backhaul communications) discloses a modem comprising one or more modulator cores and comprising one or more demodulator cores (Touboul et al. [0020] each IBH unit includes at least one RF transceiver providing point to point communication, a modem coupled to each transceiver), wherein each of the one or more modulator cores is coupled to at least one of the one or more transmit RF chains and each of the one or more demodulator cores is coupled to at least one of the plurality of receive RF chains (Touboul et al. [0020] each IBH unit includes an antenna array arrangement mounted in the node for providing multiple concurrent transmissions over multiple antennas, one antenna being coupled to each modem, and a controller in each node adapted and configured for control and coordination of the transceivers and associated modems).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a modem comprising one or more modulator cores and comprising one or more demodulator cores, wherein each of the one or more modulator cores is coupled to at least one of the one or more transmit RF chains and each of the one or more demodulator cores is coupled to at least one of the plurality of receive RF chains as taught by Touboul et al. with the combined system of Ozluturk – Leroudier in order to allow for adaptively allocating modulation, depending on link conditions (Touboul et al. [0020]).

Regarding claim 7, Ozluturk – Leroudier - Touboul et al. disclose at least one of the plurality of network interfaces is coupled to the data network (Ozluturk, [0018] at least one of the nodes will have both a wired connection to the core network and wireless connections to other nodes in order to provide a connection between the group of wireless nodes and the core network), the radio further comprising a switch coupled to the plurality of network interfaces, wherein the interface bridge is coupled to the switch via at least one of the plurality of network interfaces or via at least one of one or more internal ports of the switch (Ozluturk, [0028] several nodes may be coupled together with several beams, making it convenient to change connections and dynamically adapt to changes in the radio environment, where if one beam suffers from excessive interference, then the nodes may switch to another beam for transmission of messages).

Claims 11, 13, 14, 15, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozluturk – Leroudier, as applied to claim 10, further in view of Kamada (US 20130272352 A1).

Regarding claim 11, Ozluturk – Leroudier disclose the second intelligent controller further functions as an IEEE1588 boundary clock (Leroudier, [0180] synchronization of the Relay via the uphaul interface may be achieved either through Precision Time Protocol IEEE 1588 from the timing reference available at the Hub).
Ozluturk – Leroudier do not expressly disclose an IEEE1588V2 boundary clock.
Kamada, for example (Kamada, [0007] in the clock synchronization technique specified in IEEE 1588v2, the error in the delay time directly leads to the clock accuracy) discloses an IEEE1588V2 boundary clock (Kamada, [0037] In IEEE1588v2, the staying times of the relay nodes are accumulatively added in the message through the TC function each time the control packet passes through the relay nodes).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine an IEEE1588V2 boundary clock as taught by Kamada with the combined system of Ozluturk – Leroudier in order to accurately acquire the sum of the queuing delays (Kamada, [0037]).

Regarding claim 13, Ozluturk – Leroudier do not expressly disclose second intelligent controller operates as an IEEE 1588v2 boundary clock that has the ability to determine latency between the second intelligent controller and another IEEE 1588v2 boundary clock or transparent clock device within the network based on delays determined between such devices.
Kamada, for example (Kamada, [0007] in the clock synchronization technique specified in IEEE 1588v2, the error in the delay time directly leads to the clock accuracy) suggests a second intelligent controller operates as an IEEE 1588v2 boundary clock that has the ability to determine latency between the second intelligent controller and another IEEE 1588v2 boundary clock or transparent clock device within the network based on delays determined between such devices (Kamada, [0037] the clock slave can accurately acquire the sum of the queuing delays occurring at the relay nodes in transmission from the clock master to the clock slave and similarly, the clock master can accurately acquire the sum of the queuing delays occurring at the relay nodes in transmission from the clock slave to the clock master).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a second intelligent controller operates as an IEEE 1588v2 boundary clock that has the ability to determine latency between the second intelligent controller and another IEEE 1588v2 boundary clock or transparent clock device within the network based on delays determined between such devices as taught by Kamada with the combined system of Ozluturk – Leroudier in order to accurately acquire the sum of the queuing delays (Kamada, [0037]).

Regarding claim 14, Ozluturk – Leroudier – Kamada disclose said first intelligent controller comprises said another IEEE 1588v2 boundary clock or transparent clock device within the network (Kamada, [0007] in IEEE 1588v2  clock synchronization, the error in the delay time directly leads to the clock accuracy).  The motivation is the same as in claim 13.

Regarding claim 15, Ozluturk – Leroudier – Kamada disclose the second intelligent controller comprises at least one network port, and further wherein said second intelligent controller further functions as an IEEE1588v2 boundary clock relative to said at least one network port (Kamada, [0042] the clock slave accurately acquires the sum value of the queuing delays in transmission from the clock master to the clock slave 200 and the clock master accurately acquires the sum value of the queuing delays in transmission from the clock slave to the clock master, where time synchronization can be implemented with a high degree of accuracy).  The motivation is the same as in claim 11.

Regarding claim 19, Ozluturk – Leroudier do not expressly disclose the synchronization methodology operates according to the IEEE1588v2 standard.
Kamada, for example (Kamada, [0007] in the clock synchronization technique specified in IEEE 1588v2, the error in the delay time directly leads to the clock accuracy) discloses the synchronization methodology operates according to the IEEE1588v2 standard (Kamada, [0043] the communication system includes a primary reference clock, a clock master, a clock slave and operates according to IEEE 1588v2).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the synchronization methodology operates according to the IEEE1588v2 standard as taught by Kamada with the combined system of Ozluturk – Leroudier in order to accurately acquire the sum of the queuing delays (Kamada, [0037]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        


/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416